Citation Nr: 0734418	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO.  02-07 035A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1950 to June 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, which denied the above claims.

In August 1999, the RO granted the veteran's claim of 
entitlement to nonservice-connected pension benefits, 
effective February 16, 1999.  The veteran filed a notice of 
disagreement with respect to the effective date of that 
award.  After the RO issued a Statement of the Case, however, 
the veteran submitted a statement in April 2001 indicating 
that he wished to withdraw his appeal concerning the 
effective date of that award.  Therefore, that issue is no 
longer on appeal.  38 C.F.R. § 20.204.

The veteran twice requested that he be scheduled for a 
hearing before Veterans Law Judge.  However, the veteran 
withdrew his first hearing request in a statement submitted 
in April 2001 and his second hearing request in a statement 
submitted in April 2004.  Therefore, his hearing request is 
withdrawn.

In a statement received in September 2007, the veteran 
appears to be requesting that his previously denied claim for 
service connection for a right ankle disability be reopened.  
This issue is referred to the RO for appropriate action, if 
needed.

The issue of entitlement to service connection hearing loss 
will be addressed in the REMAND portion of the decision below 
and are remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

Tinnitus did not have its onset during active service or 
result from disease or injury in service.




CONCLUSION OF LAW

Tinnitus was not incurred in service.  38 U.S.C.A. §§ 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The veteran's service medical records have been destroyed and 
are no longer available.  Therefore, the Board has a 
heightened obligation to provide an explanation of reasons 
and bases for its findings, and consider the benefit-of-the- 
doubt rule under 38 U.S.C.A. § 5107(b).  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  However, even with 
consideration of the benefit-of-the-doubt rule, the Board 
emphasizes that there is no medical evidence of a nexus or 
relationship between tinnitus and service.

The veteran was scheduled for two audiological examinations 
in February 2007.  The veteran cancelled the first 
examination.  He was then rescheduled for another one, which 
he failed to report to and did not report any reason for 
missing that examination.  Pursuant to 38 C.F.R. § 3.655, 
when entitlement to a benefit cannot be established or 
confirmed without a current VA examination or re-examination 
and a claimant, without good cause, fails to report for such 
examination or re-examination and the examination was 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  

The evidence of record shows that the veteran received VA 
medical treatment following service.  In June 2000, the 
veteran's tinnitus was described as a constant buzzing in the 
right ear and periodic buzzing in the left.  He stated that 
this began in the 1950s, shortly after separation.  The 
examiner noted that he had a positive history of both 
military and occupational noise exposure.  The veteran 
reported wearing protective devices in the occupational 
setting.  During treatment in December 2001, the veteran was 
reportedly negative for tinnitus.

Although the December 2001 treatment record stated that the 
veteran did not have tinnitus, the Board finds that the June 
2000 description of tinnitus as sufficient evidence that he 
suffers from that disability.  

However, as stated above, there is no evidence that the 
tinnitus was incurred in or aggravated by his military 
service.  The post-service medical records, as a whole, 
provide evidence against this claim because they do not link 
(or indicate a link), the veteran's tinnitus to an event that 
occurred in service or provide an opinion that his tinnitus 
was aggravated by noise exposure during service.  The June 
2000 treatment record noted that the veteran did have noise 
exposure in service; however, no opinion was provided stating 
that such noise exposure caused his tinnitus.

More significantly, for 47 years following service there is 
no documented objective evidence of complaints of or 
treatment for tinnitus.  In rendering a determination on the 
merits of claim, the lack of evidence of treatment may bear 
on the credibility of the evidence of continuity.  Savage v. 
Gober, 10 Vet. App. 488, 496 (1997).  Despite the veteran's 
assertion of continuing symptomatology, the long time lapse 
between service and any documented evidence of treatment 
preponderates against a finding of tinnitus during service.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

In this case, the Board must find that the veteran's 
contentions are outweighed by the post-service medical 
record, indicating a disorder that began decades after 
service.

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection for tinnitus.  See Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998).  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule as required by law and VA regulations.  See 38 
U.S.C.A. §5107.

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2007); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

VA has satisfied its duty to notify by means of a letter from 
the RO to the veteran in December 2004.  The veteran was told 
of the requirements to successfully establish service 
connection for tinnitus, advised of his and VA's respective 
duties, and asked to submit information and/or evidence 
pertaining to the claim to the RO.  The content of this 
letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The veteran was not provided adequate VCAA notice prior to 
the initial RO adjudication of his claim.  Any defect with 
respect to the timing of the notice was nonprejudicial.  
There is no indication that the outcome of the case has been 
affected, as the evidence received following the December 
2004 notice letter was subsequently considered by the RO in 
the March 2005 supplemental statement of the case.  
Accordingly, there is no indication that the outcome of the 
case would have been different had the veteran received pre-
adjudicatory notice.  The veteran has been provided a 
meaningful opportunity to participate effectively in the 
processing of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

Since the veteran's claims for entitlement to service 
connection were denied by the RO and are also being denied by 
the Board, as discussed herein, there is no potential 
effective date or disability rating issue that would warrant 
additional notice as to the service connection issue.  See 
Dingess/Hartman, 19 Vet. App. at 473.  The RO did, however, 
in the April 2007 supplemental statement of the case, the 
veteran was notified that if compensation was granted, a 
disability rating and an effective date would be assigned.  
In the usual course of events, VA would readjudicate the 
pending claim after providing such notice.  The fact that 
this did not occur in this case, however, is harmless error 
since such notice was not even required for the reasons given 
above.

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and his representative.  
The Board notes that the veteran's service medical records 
are not available.  However, it appears that the RO searched 
alternative sources in an attempt to assist the veteran prove 
his service-connection claims.  Moore v. Derwinski, 1 Vet. 
App. 401 (1991) (holding that the heightened duty to assist a 
veteran in developing facts pertaining to his claim in a case 
in which service medical records are presumed destroyed 
includes the obligation to search for alternative medical 
records).

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2007).  The veteran was scheduled 
for a VA examination in February 2007, for which he failed to 
report.  The duty to assist is not a one-way street.  If a 
veteran wishes help in developing his claim, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining 
putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Accordingly, the Board finds that no further 
action is necessary to meet the requirements of the VCAA.

ORDER

Service connection for tinnitus is denied.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.  

The Board is obligated by law to ensure that the RO complies 
with its directives. "[A] remand by . . . the Board confers 
on the veteran or other claimant, as a matter of law, the 
right to compliance with the remand orders."  In other 
words, where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

In the previous remand, the RO was requested to obtain all VA 
audiometric evaluation reports pertaining to the veteran from 
2000 to the present.  The Board specifically requested the 
audiometric report mentioned in the June 2000 VA treatment 
report.  VA treatment records from January 2000 to October 
2003 were associated with the file.  However, there were no 
audiometric reports contained in those records and there was 
no indication of record that the RO specifically requested 
the audiometric reports.  Board decisions are routinely 
vacated by the Court due to a failure to meet the 
requirements of a prior Board remand.  As such, a remand is 
required to correct this deficiency.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the VA 
medical center in Nashville, Tennessee, 
and request all VA audiometric 
evaluation reports pertaining to the 
veteran from 2000 to the present.  If 
no such reports can be found, the RO 
should ask the VAMC for specific 
confirmation of this fact.

2.  Then, readjudicate the veteran's 
claim, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of 
this remand.  If the decision with 
respect to the claim remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


